UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

CIVIL ACTION No. 19-cv-10116-LTS

 

LUIS ANGEL RODRIGUEZ,

Plaintiff,
ve

BOSTON PUBLIC SCHOOLS and
SHAUN O. HARRISON, individually and
in his official capacity,

Defendants

 

 

MOTION FOR DEFAULT AGAINST CO-DEFENDANT, SHAUN O. HARRISON

I, Simon B. Mann, attorney for the above named plaintiff Luis Angel Rodriguez
filed a Complaint against the defendant Shaun O. Harrison January 17, 2019. The
summons and a copy of the complaint were served on the Co-Defendant Shaun O.
Harrison on April 3, 2019 (see attached Exhibit A). The time within which the defendant
shall serve a responsive pleading, or otherwise defend pursuant to Rule 7055-1 has
expired and the defendant has failed to serve or file an answer or otherwise defend as to
the complaint.

WHEREFORE, plaintiff, Luis Angel Rodriguez, with Affidavit attached, makes

application for Default against Defendant.
Dated: September 10, 2019

Respectfully submitted,
Luis Angel Rodriguez,
By his attorney,

Isl Sumow B. Manw

 

Simon B. Mann

Mann Law Firm, PC

200 Highland Avenue, Suite 300
Needham, MA 02494

BBO # 665301

(617)690-7379
simon(@sbmannlaw.com

 
UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

CIVIL ACTION No. 19-cv-10116-LTS

 

LUIS ANGEL RODRIGUEZ,

Plaintiff,
Vv.

BOSTON PUBLIC SCHOOLS and
SHAUN O. HARRISON, individually and
in his official capacity,

Defendants

 

 

AFFIDAVIT
I, Simon B. Mann, on behalf of the Plaintiff Luis Angel Rodriguez aver
that Defendant Shaun O. Harrison is not an infant, an incompetent person, or
serving in the armed forces within the meaning of the Servicemembers Civil
Relief Act, 50 U.S.C.A. § 3931.
Respectfully submitted,

Luis Angel Rodriguez,
By his attorney,

Isil Sumow B. Manw

 

Simon B. Mann

Mann Law Firm, PC

200 Highland Avenue, Suite 300
Needham, MA 02494

BBO # 665301

(617)690-7379
simon@sbmanniaw.com
ORDER

Date:

The Request is denied

The Request is approved.

 

United States Bankruptcy Judge,

Honorable Leo T. Sorokin,
United States District Court Judge
CERTIFICATE OF SERVICE

I, Simon B. Mann, state that on September 10, 2019, I electronically filed the foregoing
“Motion For Default” with the United States District Court for the District of
Massachusetts using the CM/ECF System. I served the foregoing document on the
following CM/ECF participants:

By CM/ECF:

Nicole M. O’Connor

Edward F. Whitesell, Jr.

City of Boston Law Department
City Hall, Room 615

Boston, MA 02201

Shaun O. Harrison
MCI Cedar Junction
2405 Main Street
Walpole, MA 02071

/s/ Simon B. Mann

 

Simon B. Mann
Case 1:19-cv-10116-LTS Document 3 Filed 01/18/19 Page 2 of 2

Civil Action No.: 1:19-CV—-10116-LTS
PROOF OF SERVICE

(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 ())

This summons for (name of individual and title, if any)

 

was received by me on (date)

Cl J personally served the summons on the individual at (place)

on (date) 5 or

 

CI J left the summons at the individual's residence or usual place of abode with (name)

, a person of suitable age and discretion who resides there,

 

 

. 2 ” Norfolk County Sheriff's Office, P.O. Box 699245, Quincy, MA 02269 / Tel. (781) 326-7271
J\, Norfolk, SS

 

April 3, 2019
| hereby certify and return that on 4/3/2019 at 9:43 AM | served a true and attested copy of the
summons, complaint and civil action cover sheet, jury demand in this action in the following manner:
To wit, by delivering in hand to Cheryl Maher , Paraleagle, person in charge at the time of service
for Shaun O. Harrison, at MCl-Cedar Junction 2405 Main Street Walpole, MA 02071 . Attestation - 1
Copy ($5.00) Basic Service Fee ($30.00) Conveyance ($4.50) Postage and Handling ($1.00) Travel

($9.28) Total: $49.78

Deputy Sheriff James Riggs Depu heriff

 

Date Server's Signature

 

Printed name and title

 

Server's Address

Additional information regarding attempted service, etc:
